Citation Nr: 0027023	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hammertoes and, if so, whether all 
the evidence both old and new warrants a grant of entitlement 
to service connection. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in April 1997.  This matter was previously 
before the Board, which remanded it in April 2000 for 
additional development.  

It is noted that the appellant appeared at a hearing before 
the undersigned on November 18, 1999, at which time he 
testified with respect to the claim now at issue before the 
Board.  A transcript of that hearing has been associated with 
the record on appeal.


REMAND

The veteran testified that he underwent surgery on both feet 
during service to correct a foot problem that was present 
prior to service.  He alleges that the surgery was 
unsuccessful, and rather than ameliorate the problem it 
aggravated it, and caused an increase in disability.  He also 
asserts that following the surgery he contracted a serious 
infection in the right foot that required prolonged 
hospitalization in Germany, followed by hospitalization at 
Walter Reed Army Hospital.  The Board notes that the surgical 
reports and other detailed information regarding that surgery 
are not in the veteran's claims folder, and it is not clear 
that additional action has been undertaken to ascertain 
whether those materials are available.  The Board also notes 
the veteran's requests that his "201" file be obtained so 
that the fact of his hospitalization dates could be 
confirmed.  It does not appear that record has been 
requested, however, as it is not now in the claims folder.  

The veteran testified, in essence, that a physician named Dr. 
C Williams told him the surgery performed in service caused 
additional disability.  Among the veteran's VA treatment 
records is one dated in 1997 indicating treatment was 
administered by Dr. C Williams.  The record does not contain 
the opinion that the veteran stated Dr. C. Williams rendered; 
that is, that the inservice surgery aggravated the 
preexisting disability.  In Graves v. Brown, 8 Vet. App. 522 
(1996), the United States Court of Appeals for Veterans 
Claims held that, upon receipt of a hearsay statement from a 
veteran regarding something he was told by a physician, the 
Secretary has an obligation under 38 U.S.C.A. § 5103(a) to 
inform a claimant of the evidence that is necessary to 
complete the application to reopen the previously denied 
claim.  That obligation has not yet been met.  

At his hearing before a hearing officer in December 1998 and 
in his substantive appeal, the veteran reported he sustained 
injuries to his feet in service when struck on the toes with 
the butt of a rifle by a drill instructor, and that marching 
in his combat boots aggravated his preexisting foot 
condition.  In a Supplemental Statement of the Case furnished 
to the veteran in June 1999 the RO cited that evidence, 
concluded the claim was not reopened, but did not explain why 
that evidence was not considered new and material.  

In light of the foregoing, this matter will be REMANDED for 
the following action:

1. The RO should attempt to obtain any 
other treatment records reflecting 
medical care administered to the 
veteran during service on active duty, 
including the operative reports 
relative to the foot surgeries he 
underwent in 1967.  The RO's attempts 
to obtain such materials should be 
documented in the veteran's claims 
folder.  

2. The RO should obtain and associate 
with the claims folder the veteran's 
Army personnel "201" records.  

3. The RO should advise the veteran that 
a statement from Dr. C. Williams that 
indicates the veteran's preexisting 
foot condition was aggravated, not 
ameliorated, by inservice surgery, is 
needed to complete the application for 
reopening his service connection 
claim.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


______________________________
	A. BRYANT 
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

